Beck, J.
Evidence: declarations of one suffenns. ‘The errors assigned are the refusal of the court .to permit the witnesses to give in evidence the declarations of the deceased, in regard to the cause of her injuries and suffering, and also the character and nature of her suffering and sickness. The record does not disclose that these declarations, as to the cause of her suffering, were made at a time which would entitle them to be regarded as a part of the res gestee, and they were, therefore, properly excluded.
But her declarations as to the nature and character of her suffering' and sickness, should have been admitted in evidence.’ The expressions of one suffering from bodily pain and illness, relative to his health, are admissible in evidence, being'the natural consequence and usual indication of suffering and sickness. 1 Phillips Ev. (Cowen & Hill’s and Edward’s Notes) 182; 1 Greenleaf’s Ev. § 102. *281The evidence was competent, and pertinent to the issues in the case. The suffering and pain endured by the deceased, were symptoms indicating the cause of her disease, whether it was the result of injuries and violence, or of weakness, infirmity and age, as averred in the answer. Her declarations, in regard to these symptoms, would have aided the jury in finding the cause of her death, an important question in the case.
Reversed.